     GREGORY & WALDO, LLC.
 1
     JENNIFER M. WALDO, ESQ.
 2   Nevada Bar No. 11900
     324 S. 3rd Street, Suite 1
 3   Las Vegas, Nevada 89101
     Telephone: (702) 830-7925
 4
     Facsimile: (702) 294-0231
 5   jmw@gregoryandwaldo.com
     Attorney for Defendant
 6   KARY WATSON
 7                                UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
                                                    )
10   UNITED STATES OF AMERICA,                      )
                Plaintiff,                          )
11                                                  )    CASE NO: 2:17-CR-124- JAD-GWF
                                                    )
12                   vs.                            )    STIPULATION AND ORDER TO
                                                    )    CONTINUE SENTENCING HEARING –
13   KARY WATSON,                                   )    FIRST REQUEST
                                                    )
14                                                  )
                 Defendants.                        )
15   _____________________________________

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS

18   TRUTANICH, ESQ., United States Attorney and ROBERT A. KNIEF, ESQ., Assistant United

19   States Attorney and JENNIFER M. WALDO, ESQ., counsel for KARY WATSON that the

20   Sentencing hearing set for June 10, 2019 be continued to a date and time convenient to this

21   court, but no earlier than 30 days.

22          This stipulation is entered into for the following reasons:

23
            1.      That counsel was just recently appointed to represent the Defendant, Kary
24                  Watson, on or about April 15, 2019;
25
            2.      That counsel has received the file from prior counsel but requires additional
26                  time to review the entirety of the case file and meet with Mr. Watson to discuss
                    pending legal issues;
27
            3.      That counsel requires additional time to prepare for sentencing in this case;
28


                                                     1
           4.     That Mr. Watson is currently in custody and does not object to the continuance;
 1
 2         5.     That the additional time requested is for the purposes stated above and not
                  sought for the purposes of delay;
 3
           6.     That denial of this request for continuance could result in a miscarriage of
 4
                  justice; and
 5
           7.     That this is the first request to continue the Sentencing hearing in this matter.
 6
 7         DATED this 30th day of April, 2019.

 8   /s/ Jennifer M. Waldo                               /s/ Robert A. Knief
     __________________________                          ________________________________
 9   JENNIFER M. WALDO, ESQ.                             ROBERT A. KNIEF, ESQ.
10   Counsel for Defendant                               Assistant United States Attorney

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    2
 1
                                 UNITED STATES DISTRICT COURT
 2
                                         DISTRICT OF NEVADA
 3
                                                      )
 4   UNITED STATES OF AMERICA,                        )
                Plaintiff,                            )
 5                                                    )   CASE NO: 2:17-CR-124- JAD-GWF
                                                      )
 6                   vs.                              )   STIPULATION AND ORDER TO
                                                      )   CONTINUE SENTENCING HEARING –
 7   KARY WATSON,                                     )   FIRST REQUEST
                                                      )
 8                                                    )
                 Defendants.                          )
 9   _____________________________________
10                                        FINDINGS OF FACT
11
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12
     Court finds that:
13
14          1.      That counsel was just recently appointed to represent the Defendant, Kary
                    Watson, on or about April 15, 2019;
15
            2.      That counsel has received the file from prior counsel but requires additional
16                  time to review the entirety of the case file and meet with Mr. Watson to discuss
17                  pending legal issues;

18          3.      That counsel requires additional time to prepare for sentencing in this case;
19          4.      That Mr. Watson is currently in custody and does not object to the continuance;
20
21                                     CONCLUSIONS OF LAW
22          1.      That the additional time requested is for the purposes stated above and not
23                  sought for the purposes of delay;

24          2.      That denial of this request for continuance could result in a miscarriage of
                    justice; and
25
26          3.      That this is the first request to continue the Sentencing hearing in this matter.

27
28


                                                      3
                                              ORDER
 1
 2          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

 3   June 10, 2019 be vacated and continued to the ____
                                                July 23,day of ________________,
                                                         2019,  at the hour of 10:3020____,
                                                                                     a.m. at the
 4
     hour of __________.
 5
      DATED this 1st
          DATED   ANDdayDONE
                         of May, 2019.
                              this _____ day of ___________________, 2019.
 6
 7
 8                                                         ________________________________
                                                           UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  4
